In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Miller, S.M.), dated November 30, 2009, which, after a hearing, dismissed, without prejudice, his petition for a downward modification of his child support obligation, the objections to which were denied as untimely by order of the Family Court, Nassau County (Eisman, J.), dated February 25, 2010.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order of the Support Magistrate must be dismissed. The issues raised by the father on this appeal are not reviewable, as his objections to the Support Magistrate’s order were denied as untimely by the Family Court (see Family Ct Act § 439 [e]). Dillon, J.E, Covello, Eng and Chambers, JJ., concur.